PATTERSON, Justice:
This is an appeal from a judgment of the Circuit Court of Neshoba County which affirmed an order of the Workmen’s Compensation Commission. The commission found the appellant’s compensation claim to be limited to a disability of a scheduled member of the body, specifically his right arm.
The issue before the Court is whether the commission correctly classified the injury as a scheduled injury provided for by Mississippi Code Annotated section 6998-09 (c) (1) (1952).
It is the opinion of the Court that all issues presented are controlled by Walters Brothers Builders v. Loomis, 187 So.2d 586 (Miss.1966).
Affirmed.
GILLESPIE, P. J., and RODGERS, SMITH, and ROBERTSON, JT., concur.